Citation Nr: 0508617	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  03-19 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for central disc 
protrusion, C5-C6, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased evaluation for status post 
laminectomy and fusion of L4-L5, currently evaluated as 20 
percent disabling.


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel




INTRODUCTION

The veteran served on active duty from November 1989 to 
January 1994.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in June 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The veteran has reported that he is unemployed and unable to 
obtain and retain employment as a result of his service-
connected back disabilities.  A claim for total disability 
rating for compensation purposes based on individual 
unemployability due to service connected disabilities (TDIU) 
is thus inferred, and is referred to the RO for appropriate 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This law redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2004).

The Board finds that the VA has not met its duties to notify 
and assist the veteran in this case, regarding the issues on 
appeal.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
and Charles v. Principi, 16 Vet. App. 370 (2002).  

The veteran's service-connected neck and lower back 
disabilities were originally service connected, and continue 
to be described as, respectively, central disc protrusion of 
C5-C6, and status post laminectomy and fusion of L4-L5.  The 
rating criteria pertaining to back disorders, including 
intervertebral disc syndrome (IDS), were amended effective 
September 23, 2002.  See 67 Fed. Reg. 54,345-49 (August 22, 
2002), and again on September 26, 2003.  See 68 Fed. Reg. 
54,454-58 (August 27, 2003).  The veteran was informed of the 
changes in regulations in the April 2003 statement of the 
case and August 2004 supplemental statement of the case.  
However, it is unclear from a reading of the VA orthopedic 
examination accomplished in September 2003 whether the 
examiner examined the veteran with those revisions in mind.  
Moreover, private medical records submitted by the veteran in 
September 2004 show that the veteran underwent additional 
surgery in his lower back to remove a device, variously 
described as a nerve stimulator, metallic bone stimulator, 
and bone growth stimulator, that was deteriorating.  This was 
apparently accomplished in April 2004, after the September 
2003 VA examination.

The Board further notes that consideration of the veteran's 
claims in accordance with Esteban v. Brown, 6 Vet. App. 259, 
261-62 (1994), has not been undertaken.  Specifically, the 
veteran exhibits a scar that is the result of the inservice 
laminectomy.  The scar should be examined to determine if an 
evaluation may be afforded.

Accordingly, the Board concludes that examinations for the 
veteran's service connected neck and lower back disabilities, 
including the scar, should be accorded the veteran-to 
include an examination for scars, and orthopedic and 
neurological findings-so that the changes in evaluation 
criteria may be adequately addressed in the medical findings 
and, subsequently, in the Board's decision, with review of 
the claims file and in consideration of all of the medical 
evidence of record, including the VA and non-VA medical 
evidence obtained per this remand.  See 38 C.F.R. 
§ 3.159(c)(4) (2004); see also Green v. Derwinski, 1 Vet. 
App. 121 (1991) (fulfillment of the statutory duty to assist 
"includes the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one"); 38 C.F.R. 
§ 4.2 (2004) ("if the [examination] report does not contain 
sufficient detail, it is incumbent on the rating board to 
return the report as inadequate for rating purposes"); 38 
C.F.R. § 4.10 (2004) (the examiner must give a "full 
description of the effects of disability upon the person's 
ordinary activity"); and Schafrath v. Derwinski, 1 Vet. App. 
589, 594.

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled Veterans of 
America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the appellant with his claims.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2004).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO should request that the 
veteran identify all VA and non-VA health 
care providers who treated him for his 
neck and lower back disabilities.  In 
particular, the veteran should be asked 
to identify the physicians who have 
treated him for the removal of the device 
in his lower spine, and the health care 
facilities at which the treatment, 
including the surgery and aftercare, was 
performed.  The RO should procure duly 
executed authorization for the release of 
private medical records.  Furthermore, 
the appellant should be specifically 
informed as to what portion of evidence 
he is required/expected to submit, and 
which portion of the evidence the VA 
would attempt to obtain in order to 
assist the appellant in substantiating 
his claims, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) and Charles v. Principi, 
16 Vet. App. 370 (2002)).  

2.  The RO should then obtain the 
veteran's medical records from all 
identified health care providers that are 
not already of record.  In particular, 
the RO should request any and all 
treatment records for treatment accorded 
him-to include any and all hospital 
records, clinical medical records, and 
operative reports-for his neck and lower 
back disability by Victor Gray, M.D. and 
George Hammitt, M.D., in Tupelo, 
Mississippi, and at the Spine and Sports 
Medicine Center in Tupelo, Mississippi 
from March 2004 to the present.  In 
addition, the RO should request any and 
all treatment records for treatment 
accorded the veteran at the VA Medical 
Center (VAMC) in Memphis, Tennessee and 
any other VAMC the veteran may identify, 
from his placement on the temporary 
disabled list in February 1994 to the 
present-that are not already of record.

All records obtained should be added to 
the claims folder.  If requests for any 
private treatment records are not 
successful, the RO should inform the 
veteran of the nonresponse so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit 
evidence in support of his claim.  38 CFR 
§ 3.159 (2004).

3.  When the above development has been 
completed, the RO should make 
arrangements to afford the veteran VA 
orthopedic, neurological, and 
dermatological examinations, by the 
appropriate specialists, to determine the 
nature, extent, and etiology of his 
service connected neck and lower back 
disabilities, to include any scars 
related the service connected back 
disabilities.  All indicated tests and 
studies should be performed.  The claims 
folder, including all newly obtained 
evidence and the veteran's service 
medical records, must be sent to the 
examiner(s) for review.  The examiner(s) 
should address the following matters:

?	Summarize the medical history, 
including the onset and course, of 
his neck and lower back 
disabilities.
?	Describe any current symptoms and 
manifestations attributed to his 
neck and lower back disabilities.
?	Complete any diagnostic and clinical 
tests required and provide diagnoses 
for any and all neck and lower back 
disabilities.

Concerning the veteran's disability of 
the cervical and lumbar segments of the 
spine, the veteran should undergo VA 
examinations by an orthopedist and a 
neurologist in order to determine the 
nature and severity of his service 
connected neck and lower back 
disabilities.  The examiner should be 
provided with the veteran's claims folder 
and a copy of this Remand and should 
review the veteran's medical history 
prior to conducting the examination.  In 
addition to X-rays, any other tests and 
studies deemed necessary should be 
accomplished at this time, including 
nerve conduction studies and 
electromyography studies.  

The orthopedist and neurologist should 
specifically comment on the severity of 
the veteran's currently diagnosed 
cervical and lumbar degenerative disc 
disease along with any other 
manifestations and symptoms produced by 
the service-connected disabilities.  
Readings should be obtained concerning 
the veteran's range of motion of the 
cervical and lumbar spine and any 
limitation of function of the parts 
affected by limitation of motion.  The 
examiners should also be asked to include 
the normal ranges of motion of the 
cervical and lumbar spine.  Additionally, 
the examiners should be requested to 
determine whether the neck and lower back 
exhibit weakened movement, excess 
fatigability, or incoordination, and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion lost or 
favorable or unfavorable ankylosis due to 
any weakened movement, excess 
fatigability, or incoordination.

The orthopedist should also be asked to 
express an opinion as to the degree to 
which pain could significantly limit 
functional ability during flare-ups or on 
use in the neck and lower back.  

The neurologist should be asked to 
discuss the total duration of any 
incapacitating episodes (number of days) 
in the past twelve (12) months, as well 
as to comment on any related chronic 
orthopedic or neurological manifestations 
manifested in the cervical spine and 
lumbar spine.  An incapacitating episode 
is defined as a period of acute signs and 
symptoms due to intervertebral disc 
syndrome that requires bed rest 
prescribed by a physician.  Chronic 
orthopedic and neurological 
manifestations are defined as orthopedic 
and neurological manifestations and 
symptoms resulting from intervertebral 
disc syndrome that are present 
constantly, or nearly so.  Comments 
should also be provided as to whether the 
veteran experiences symptoms compatible 
with severe, recurring attacks, with 
intermittent relief or pronounced 
intervertebral disc syndrome compatible 
with sciatic neuropathy, muscle spasms, 
absent ankle jerk, or other neurological 
findings appropriate to the site of the 
diseased disc, with little intermittent 
relief in both the cervical and lumbar 
spine.

The dermatological examiner should be 
asked to discuss the nature and severity 
of any scars related to surgery the 
veteran has undergone for his service-
connected back disability.  In 
particular, the examiner should indicate 
the size of any scars.  Comments should 
also be provided as to whether they are 
tender and cause any limitation of 
function.  

4.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of examination.  If the requested 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the reports must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2004); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claims for increased 
evaluations for central disc protrusion 
of C5-C6, and status postoperative 
laminectomy and fusion of L4-L5, in 
accordance with DeLuca v Brown, 8 Vet. 
App. 202 (1995) and Esteban, supra.  If 
the decision remains in any way adverse 
to the veteran, he and his 
representative, if any, should be 
furnished with a supplemental statement 
of the case, and with a reasonable period 
of time within which to respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The veteran 
is reminded that it is his responsibility to appear for any 
and all scheduled examinations and that failure to do so 
could result in the denial of his claims.  38 C.F.R. § 3.655 
(2004).  The Board intimates no opinion as to the ultimate 
outcome of this case.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




